Petition for Writ of Mandamus Denied and Opinion filed May 27, 2004








Petition for Writ of Mandamus Denied and Opinion filed
May 27, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00454-CV
____________
 
IN RE DEWAYNE MARKS SHELTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On May 11, 2004, Relator, filed a
petition for writ of mandamus in this Court, .  See Tex.
Gov=t code ann' 22.221 (Vernon Supp. 2003); see also Tex. R. App. P. 52.  Relator seeks a
writ of mandamus directing the trial court to set a reasonable bail, to rule in
writing on pretrial motions, and to set a pretrial hearing two weeks before
trial. 
We deny relator=s petition for writ of mandamus.  He has not fully complied with the requisites
of Texas Rule of Appellate Procedure 52.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 27, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.